Citation Nr: 1105840	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the VA Special 
Processing Unit (Tiger Team) at the regional office in Cleveland, 
Ohio, which in pertinent part denied service connection for 
bilateral hearing loss.  

The Veteran testified at a September 2005 hearing before a 
Decision Review Officer (DRO).  The Board initially remanded this 
case in April 2009 for a personal hearing before a Veterans Law 
Judge.  The Veteran testified in a videoconference hearing before 
the undersigned in July 2009.  A transcript of those proceedings 
have been associated with the claims file.  The issue of service 
connection for bilateral hearing loss was remanded in September 
2009.  It now returns for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board sincerely regrets the need to again remand this case.

As noted in the September 2009 remand, the Veteran claims that he 
has suffered from bilateral hearing loss and tinnitus since April 
1968.  See VA Form 21-526, August 2004.  He contends that these 
conditions were a result of noise exposure in Vietnam.  At the 
September 2005 DRO hearing, the Veteran testified that he did not 
remember much about his service separation examination and did 
not recall having been given a hearing test.  Subsequently, at 
the July 2009 videoconference hearing, the Veteran testified 
without reservation that he had only been given a whisper test at 
separation and was never given a complete audiological 
evaluation.  The Board observes, however, that the Veteran's 
hardship (separation) examination report shows that an 
audiological evaluation was in fact conducted prior to discharge.  
These audiometric findings reflect no change from the 
audiological evaluation conducted at the June 1967 induction 
examination.  Nevertheless, the Veteran asserts that in-service 
noise exposure was the cause of his hearing trouble, which later 
required him to undergo right ear surgery in the late 1970s or 
1981, and left ear surgery in 1991.  To date, the Veteran has not 
provide records of these surgeries.  

A February 2006 statement from D.L. Wall, Au.D. states that it is 
likely as not that the Veteran's high-frequency hearing loss was 
due to the acoustic trauma he experienced during military 
service.  No rationale is provided to support this conclusion.

In the September 2009 remand, the Board instructed the agency of 
original jurisdiction, among other things, to schedule the 
Veteran for an audiological examination to assess the current 
nature and etiology of his bilateral hearing loss.  The Veteran 
was afforded a C&P examination with Dr. Wall in March 2010.  Dr. 
Wall concluded that the Veteran's tinnitus was at least as likely 
as not due to service but that his hearing loss was less likely 
than not due to service.  In conceding in-service acoustic 
trauma, Dr. Wall opined that acoustic trauma must be regarded as 
the cause of tinnitus but not necessarily hearing loss at the 
frequencies evaluated.  She further stated that "[h]earing loss 
can occur at high frequencies that evaluated at which can be an 
etiology of tinnitus from acoustic trauma."  After a thorough 
review of the March 2010 audiological examination report, the 
Board finds the aforementioned rationale to be inadequate for 
purposes of supporting the examiner's opinion that the Veteran's 
current hearing loss is not related to service.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (The probative value 
of a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.).  As such, the claims 
file must be returned to the examiner for further opinion and 
clarification based on a fully articulated and soundly reasoned 
rationale.  

remanded to the Agency of Original Jurisdiction in order to 
schedule the Veteran for an audiological examination to assess 
the current nature of his bilateral hearing loss and tinnitus, 
and to determine the etiology of these disabilities in light of 
his lay assertions of in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the AOJ to obtain 
any additional pertinent medical records of 
his right ear surgery in the late 1970s or 
1981 and left ear surgery in 1991.  The AOJ 
should also invite the Veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  Any 
records received, including negative 
responses, should be associated with the 
claims file.

2. After giving the Veteran a reasonable 
opportunity to respond, the AOJ should 
refer the claims file with any additional 
evidence to Dr. Wall for an addendum 
opinion regarding the etiology of the 
Veteran's bilateral hearing loss 
disability.  If further medical evaluation 
is deemed necessary, the Veteran should be 
scheduled for a new VA examination in 
accordance with the instructions set forth 
herein.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file, including the 
audiometric findings from the October 1968 
hardship (separation) examination report, 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's bilateral hearing loss is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  In 
rendering this opinion, the examiner 
should take into account the appellant's 
lay assertions of noise exposure in 
Vietnam and be mindful that such 
assertions are not corroborated by the 
evidence of record.  The examiner should 
also consider the appellant's post-service 
history of occupational and recreational 
noise exposure, as well his history of 
right ear surgery in the late 1970s or in 
1981 and left ear surgery in 1991.  

A complete rationale should be provided 
for any opinion given.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner should state 
such.  However, a rationale for a non-
opinion must still be provided.


3. Thereafter, the AOJ should readjudicate 
the claim of service connection for a 
bilateral hearing loss disability.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


